UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7502 Dreyfus International Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/2012 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for the remaining series as appropriate. Dreyfus Emerging Markets Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Markets Fund August 31, 2012 (Unaudited) Common Stocks97.8% Shares Value ($) Brazil16.2% Banco Santander Brasil, ADS 2,068,870 15,682,035 Brasil Insurance Participacoes e Administracao 872,000 8,376,767 Centrais Eletricas Brasileiras 1,302,362 8,353,492 Diagnosticos da America 538,500 3,398,288 EDP - Energias do Brasil 1,001,400 6,398,423 Fibria Celulose 22,400 a 174,243 Fibria Celulose, ADR 793,500 a 6,133,755 Gerdau, ADR 626,510 5,594,734 Itau Unibanco Holding, ADR 773,436 12,228,023 JBS 1,907,400 a 5,421,793 Magnesita Refratarios 1,280,300 4,566,418 Oi, ADR 1,629,761 6,062,711 Oi, ADR, Cl. C 143,081 633,849 Petroleo Brasileiro, ADR 1,570,280 33,195,719 Petroleo Brasileiro, ADR, Cl. A 541,470 11,143,453 Porto Seguro 863,320 7,970,155 Sul America 832,546 5,914,239 Vale, ADR 749,550 12,270,134 China14.4% Anhui Conch Cement, Cl. H 2,465,000 6,153,005 Asia Cement China Holdings 2,839,500 1,061,707 Beijing Capital International Airport, Cl. H 9,622,000 6,575,158 BYD Electronic International 18,703,000 3,785,959 China Coal Energy, Cl. H 10,207,000 8,501,501 China Communications Services, Cl. H 7,518,000 4,177,771 China Construction Bank, Cl. H 18,626,809 12,248,239 China Dongxiang Group 21,835,000 2,167,749 China Life Insurance, Cl. H 4,956,000 13,259,111 China Railway Construction, Cl. H 1,400,500 1,058,146 China Railway Group, Cl. H 12,845,000 4,835,952 Dongfeng Motor Group, Cl. H 728,000 942,389 Guangzhou Automobile Group, Cl. H 14,205,603 9,908,820 Huaneng Power International, ADR 130,200 3,602,634 Huaneng Power International, Cl. H 3,901,600 2,691,296 Industrial & Commercial Bank of China, Cl. H 30,892,590 16,728,947 Lianhua Supermarket Holdings, Cl. H 8,474,000 7,374,919 Minth Group 4,648,000 5,177,795 PetroChina, ADR 14,990 1,803,297 PetroChina, Cl. H 7,786,000 9,386,226 Sinotrans, Cl. H 28,529,500 3,862,322 TPV Technology 6,619,630 1,254,631 Weiqiao Textile, Cl. H 9,512,100 3,299,086 Zhejiang Expressway, Cl. H 9,064,000 5,983,494 Czech Republic.5% Komercni Banka 23,000 Egypt.6% Commercial International Bank 1,105,991 Hong Kong5.5% China Mobile 1,213,000 12,949,594 China Mobile, ADR 85,960 4,615,192 China Power International Development 17,501,872 4,671,107 COSCO Pacific 4,826,819 5,955,770 Global Bio-Chem Technology Group 29,090,980 2,888,112 iShares FTSE A50 China Index ETF 5,190,100 6,109,582 NWS Holdings 4,446,399 7,085,849 Shanghai Industrial Holdings 2,923,000 8,027,373 Hungary.1% Richter Gedeon 7,717 India9.2% Bank of India 612,938 2,813,179 Bharat Heavy Electricals 941,330 3,608,784 Hindustan Petroleum 426,823 2,282,480 ICICI Bank 71,540 1,132,029 ICICI Bank, ADR 134,764 4,383,873 India Cements 4,363,108 6,555,907 Jubilant Life Sciences 1,774,502 5,989,443 NMDC 1,175,031 4,015,701 Oriental Bank of Commerce 1,487,506 6,000,833 Reliance Industries 1,736,580 23,926,560 Rolta India 3,193,707 3,703,265 State Bank of India 325,460 10,750,273 Steel Authority of India 2,792,050 3,925,183 Sterlite Industries India 4,653,770 8,044,224 Sterlite Industries India, ADR 1,010 7,131 Indonesia1.8% Aneka Tambang Persero 10,948,500 1,423,822 Bank Negara Indonesia Persero 15,460,000 6,039,696 Indosat 10,484,000 5,607,593 Medco Energi Internasional 24,203,000 4,264,399 Malaysia.1% Tenaga Nasional 416,437 Mexico1.6% America Movil, ADR, Ser. L 312,640 8,000,458 Consorcio ARA 7,354,100 a 1,988,377 Desarrolladora Homex, ADR 423,128 a 4,747,496 Netherlands1.1% VimpelCom, ADR 1,019,150 Poland1.6% Asseco Poland 364,824 4,882,960 Bank Pekao 88,973 4,042,885 Polski Koncern Naftowy Orlen 386,834 a 4,557,785 Polskie Gornictwo Naftowe I Gazownictwo 1,588,480 a 1,950,672 Russia5.0% Gazprom, ADR 2,560,040 24,742,787 Lukoil, ADR 272,955 15,503,844 Pharmstandard, GDR 461,477 a 6,670,789 South Africa5.4% Adcock Ingram Holdings 486,820 3,331,209 Anglo American Platinum 219,760 10,956,355 JD Group 1,343,343 7,160,340 Murray & Roberts Holdings 3,634,712 a 9,433,901 Sappi 256,899 a 718,449 Standard Bank Group 1,240,115 16,381,383 Telkom 1,466,712 a 3,353,033 South Korea20.8% Grand Korea Leisure 151,480 3,851,667 Hite Jinro 477,625 9,387,276 Hyundai Development 310,920 5,713,502 KB Financial Group 564,720 18,291,030 KB Financial Group, ADR 20,398 660,079 Korea Electric Power 742,285 a 16,093,609 Korea Electric Power, ADR 60,280 a 645,599 Korea Exchange Bank 574,890 a 4,332,100 KT 109,980 3,334,416 KT, ADR 449,910 6,798,140 LG Electronics 216,163 13,412,251 Mando 48,374 6,864,130 Mirae Asset Securities 297,480 8,101,471 NongShim 37,118 8,178,473 POSCO 33,021 10,739,010 POSCO, ADR 30,370 2,475,155 Samsung Electronics 24,711 26,853,509 Samsung Fire & Marine Insurance 46,441 9,577,785 Shinhan Financial Group 185,250 5,763,424 Shinsegae 56,709 11,295,568 SK Telecom 90,205 11,567,547 SK Telecom, ADR 250,940 3,598,480 Tong Yang Life Insurance 230,815 2,064,799 Yuhan 57,658 6,809,450 Taiwan10.5% AU Optronics 7,940,000 a 2,409,756 AU Optronics, ADR 1,406,930 a 4,262,998 Chinatrust Financial Holding 10,386,700 6,207,537 Hon Hai Precision Industry 7,634,019 21,614,129 Nan Ya Printed Circuit Board 4,746,220 7,606,376 Novatek Microelectronics 1,260,000 4,059,631 Powertech Technology 3,494,000 6,591,132 Siliconware Precision Industries 4,623,000 5,217,101 Siliconware Precision Industries, ADR 325,970 1,815,653 SinoPac Financial Holdings 25,442,790 10,108,818 Taiwan Semiconductor Manufacturing 1,848,638 5,141,449 Tatung 6,957,380 a 1,421,628 Transcend Information 2,237,940 5,872,995 United Microelectronics 28,880,445 11,571,077 Young Fast Optoelectronics 2,146,504 5,360,706 Thailand.5% Bangkok Bank 716,360 Turkey1.5% Asya Katilim Bankasi 3,685,420 a 3,889,625 Turkcell Iletisim Hizmetleri 670,940 a 3,983,153 Turkcell Iletisim Hizmetleri, ADR 126,860 a 1,877,528 Turkiye Garanti Bankasi 1,119,020 4,797,909 United Arab Emirates.6% Emaar Properties 6,523,050 United Kingdom.8% African Barrick Gold 775,366 5,467,624 JKX Oil & Gas 1,219,871 a 1,646,433 Total Common Stocks (cost $1,104,945,781) Preferred Stocks.4% Brazil Cia de Tecidos do Norte de Minas - Coteminas 609,954 a 826,333 Gerdau 44,200 390,852 Itau Unibanco Holding 136,200 2,126,972 Total Preferred Stocks (cost $4,800,763) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,850,000) 5,850,000 b Total Investments (cost $1,115,596,544) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts ADS - American Depository Shares GDR - Global Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At August 31, 2012, net unrealized depreciation on investments was $181,244,174 of which $61,863,686 related to appreciated investment securities and $243,107,860 related to depreciated investment securities. At August 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 25.4 Energy 13.8 Information Technology 12.9 Materials 12.1 Telecommunication Services 8.9 Consumer Discretionary 7.6 Industrial 6.6 Utilities 3.9 Consumer Staples 3.5 Health Care 2.9 Exchange Traded Funds .6 Money Market Investment .6 † Based on net assets. The following is a summary of the inputs used as of August 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 919,048,631 - - Exchange Traded Funds 6,109,582 - - Mutual Funds 5,850,000 - - Preferred Stocks+ 3,344,157 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus International Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2012 By: /s/ James Windels James Windels Treasurer Date: October 22, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
